Citation Nr: 1646814	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and D.W.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction has since transferred to the Roanoke, Virginia, RO.  

By way of background, the Veteran filed a claim for individual unemployability in June 2009.  In connection with that claim, the Veteran was afforded a VA medical evaluation in September 2009 of his diabetes and disabilities secondary to his service-connected diabetes.  As a result of that examination, the RO issued the April 2010 rating decision on appeal, in which it decreased the diabetes evaluation from 40 percent disabling to 20 percent.  Because the disability rating decrease would not decrease the Veteran's combined evaluation, the regulations related to rating reductions are not applicable and this appeal is limited to whether a rating in excess of 20 percent is warranted for the Veteran's service connected diabetes mellitus.

In June 2014, the Veteran and D.W. testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record before the Board.

The issue on appeal was remanded by the Board in February 2015.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Certain federally controlled records are not a part of the evidence of record.  

In the Veteran's claim, he reported that he last worked in 2002 and he specifically reported, "I RECEIVE SSA DISABILITY FOR MY DIABETES RELATED CONDITIONS AND PTSD."  See June 2009 VA Form 21-8940.  There is no indication in the record that the RO requested the Veteran's records from SSA.  Generally, when VA is on notice that there are SSA records, it must obtain and consider them. See Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  In this case, it is particularly important as the Veteran reported being in receipt of SSA disability benefits due to the very disability on appeal.   As such, the RO must attempt to obtain all documentation, including decisions and treatment reports, associated with the Veteran's SSA disability benefits file.

Accordingly, the case is REMANDED for the following action:

1.  The RO or Appeals Management Center (AMC) must contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim for SSA disability benefits.  All records obtained must be associated with the record before the Board.

2.  Once the record is developed to the extent possible, the RO should consider, based upon the evidence added to the claims file, whether an additional examination or opinion assessing the severity of the Veteran's diabetes mellitus is necessary.

3.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




